DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Claims 1-5, 16 and 17 in the reply filed on 12/06/2021 is acknowledged.  The traversal is on the ground(s) that there cannot be a Species requirement for a Unity of Invention restriction. The Applicant further states, “In the present case, there is only one independent claim. The Examiner makes an election of Species between dependent claims, which is improper and should be withdrawn according to MPEP 1850(II)”. This is not found persuasive, Applicant’s arguments are drawn to a situation where the independent claim “avoids the prior art” or rather is not found in the prior art, which is not the case here. The MPEP further states, “If, however, an independent claim does not avoid the prior art, then the question whether there is still an inventive link between all the claims dependent on that claim needs to be carefully considered. If there is no link remaining, an objection of lack of unity a posteriori (that is, arising only after assessment of the prior art) may be raised. Similar considerations apply in the case of a genus/species or combination/subcombination situation.” Further, unity of invention is directly linked to the novelty and inventive step of the instant invention, whereas examination at the United States Patent Office is independent of the examinations provided by foreign patent offices.
The requirement is still deemed proper and is therefore made FINAL.

Specification
The disclosure is objected to because of the following informalities: 
The abstract of the disclosure is objected to because of legal phraseology Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means”, “said” and “comprising” should be avoided.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Blanda et al. (USP 6960333) in view of Lawrence (USP 5775269) and in further view of McParland (USP 4941512), hereinafter referred to as Blanda, Lawrence and McParland, respectively.
Regarding Claim 1, Blanda discloses a shell-and-tube equipment comprising: 
a shell that surrounds a tube bundle (see fig. 3 and col. 1 ll. 32-33), 
said tube bundle comprising a plurality of tubes (2), at least one end of each tube being provided with a joint to an inlet tube-sheet (4) at respective tube-sheet bores for inletting a fluid (15) in the shell-and-tube equipment (shown in figure 3, wherein the tubes are attached to the tube sheet (4)), 
the inlet tube-sheet being provided with a first side receiving the fluid from an inlet channel located upstream of said inlet tube-sheet (shown in figure 3), and with a second side, opposite to said first side; and 
an anti-erosion device (42, 40 and 31) comprising a first outer tubular element (31) and a second inner tubular element (42) for at least a corresponding tube (shown at least in figure 8, wherein the ferrule extends into the corresponding tube), both the outer tubular element and the inner tubular element having a respective longitudinal 
a first tubular end of said outer tubular element being indirectly connected to the first side of the inlet tube-sheet (shown in figure 9), a second free tubular end of said outer tubular element extending in the inlet channel (shown in figure 9), said inner tubular element being inserted into said outer tubular element (shown in figure 9), so as to cover a portion of an internal surface of said outer tubular element (“The ferrule 22 is preferably surrounded by a separable or integral ferrule sleeve 31 positioned along the longitudinal axis of the ferrule 22.  By ‘integral’ is meant that the sleeve may be formed as a single piece of common material with, or fixedly attached to, the ferrule”, col. 18 ll. 36-40), and into at least a portion of the corresponding tube to a point which is beyond said joint (shown in figure 9), said inner tubular element being joined to said outer tubular element (see col. 18 ll. 36-40) of at least a first tubular portion of said inner tubular element against the internal surface of said outer tubular element (see col. 18 ll. 36-40, wherein the inner ferrule (22) is attached to the outer ferrule sleeve (31)).
Although in the embodiment of figure 9 Blanda fails to disclose a second side, which is opposite to said first side, and on which the tubes are joined, the inlet tube-sheet being connected to each tube of the tube bundle on said second side such that each tube is partially inserted into the respective tube-sheet bore. In the embodiment of figure 2a, Blanda teaches a second side, which is opposite to said first side, and on which the tubes are joined (shown in figure 2a), the inlet tube-sheet (4) being connected to each tube of the tube bundle on said second side such that each tube is partially inserted into the respective tube-sheet bore (shown in figure 9). Further, Blanda In one embodiment, the present invention provides a heat exchange apparatus having increased service life including…each tube entry end is affixed to the entry tubesheet by a down-hole weld; and (c) a plurality of ferrules, each ferrule having an entry end and an exit end extending through an entry tubesheet hole into a tube wherein the exit end extends below the entry tubesheet”, col. 16 ll. 36-50).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the embodiment of figure 9 of Blanda with the aforementioned limitations, as taught in figure 2a of Blanda, the motivation being to greatly reduce stress corrosion cracking in heat exchangers by reducing the accumulation of corrosive materials, thereby increasing the service-life of shell and tube heat exchangers.         
Although Blanda discloses a ferrule and a tubular ferrule sleeve, Blanda fails to disclose a first tubular end of said outer tubular element being connected to the first side of the inlet tube-sheet.
	Lawrence, also drawn to a heat exchanger having a ferrule for supporting tubes, teaches a first end of said outer element (102) being connected (shown in figure 3) to the first side of the inlet tube-sheet (30).
Blanda does however teach said outer tubular element being indirectly connected to the inlet tube-sheet in order to protect and position the inner ferrule.  
	One of ordinary skill in the art would recognize that there is a need in the art to provide a connection between the outer ferrule and the tube sheet to correctly position the inner ferrule and provide a level of protection for the inner ferrule. Therefore, when 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Blanda with the outer tubular element being connected to the first side of the inlet tube-sheet for correctly positioning the inner tubular element and providing a connection for the outer tubular element, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  
Although Blanda discloses the inner ferrule (22) is attached to the outer ferrule sleeve (31, see col. 18 ll. 36-40), Blanda fails to explicitly disclose said inner tubular element being inserted into said outer tubular element so as to substantially cover an entire internal surface of said outer tubular element, said inner tubular element being joined to said outer tubular element by means of mechanical or hydraulic expansion of at least a first tubular portion of said inner tubular element against the internal surface of said outer tubular element.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Blanda with the aforementioned limitations, as taught by McParland, the motivation being to maximize the joint strength between the outer and inner tube elements thereby increasing the operational life of the inner tube and to provide a uniform expansion of the inner tube insuring concentricity with the outer tube effectively sealing the inserted tube and minimizing corrosion.         
In product-by-process claims, as in Claim 1, “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference” MPEP 2113.  	
This rejection under 35 U.S.C. 103 is proper because the "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  The combination of 1, wherein the final product existing after fabrication is compared to prior art for the purposes of patentability. The limitations regarding “said inner tubular element being joined to said outer tubular element by means of mechanical or hydraulic expansion of at least a first tubular portion of said inner tubular element against the internal surface of said outer tubular element” are drawn to methods of production and not the structural aspects of the instant invention.
Regarding Claim 3, Blanda further discloses said inner tubular element (42) has a first tubular end (shown in figure 9, being the bottom end), which is inserted into the corresponding tube (2, shown in figure 9), and a second tubular end (shown in figure 9, being the top end), which extends beyond the second free tubular end of said outer tubular element (shown in figure 9).
Regarding Claim 4, Blanda further discloses at least one of said second tubular end (shown in figure 9, being the top end) of said inner tubular element (42) has a beveled or funnel shape (shown in figure 9).
Regarding Claim 16, Blanda further discloses said inner tubular element (42) has a first tubular end (shown in figure 9, being the bottom end) inserted into the corresponding tube (2, shown in figure 9), and a second tubular end (shown in figure 9, being the top end) extending beyond the second free tubular end of said outer tubular element (shown in figure 9).


Claims 2, 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Blanda et al. (USP 6960333) in view of Lawrence (USP 5775269) and in view of McParland (USP 4941512) as applied in Claims 1, 3-4 and 16 and in further view of Dillon et al. (USP 2143477) hereinafter referred to as Dillon.
Regarding Claim 2, although Blanda discloses a second free tubular end of said outer tubular element has a shape, Blanda fails to disclose the second free tubular end of said outer tubular element has a beveled or funnel shape.
Dillon, also drawn to a liner for a heat exchange tube having an outer tubular element and an inner tubular element, teaches the second free tubular end (being the left end as shown in figure 1) of said outer tubular element (14) has a beveled or funnel shape (22, shown in figure 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Blanda with the second free tubular end of said outer tubular element has a beveled or funnel shape, as taught by Dillon, the motivation being to conform to the streamlines of the incoming flow thereby lessening overall pressure drop and turbulence at the inlet.         
Regarding Claims 5 and 17, although Blanda discloses a second tubular end of said inner tubular element has a shape, Blanda fails to disclose said second tubular end of said inner tubular element follows the shape of said second free tubular end of said outer tubular element in order to cover the portion of said outer tubular element where the fluid can impinge.
Dillon, also drawn to a liner for a heat exchange tube having an outer tubular element and an inner tubular element, teaches second tubular end (being the left end as shown in figure 1) of said inner tubular element (24) follows the shape of said second free tubular end (being the left end as shown in figure 1) of said outer tubular element 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Blanda with said second tubular end of said inner tubular element follows the shape of said second free tubular end of said outer tubular element in order to cover the portion of said outer tubular element where the fluid can impinge, as taught by Dillon, the motivation being to conform to the streamlines of the incoming flow thereby lessening overall pressure drop and turbulence at the inlet.         

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/PAUL ALVARE/           Primary Examiner, Art Unit 3763